Exhibit 10.152

EMPLOYMENT AGREEMENT

This Employment Agreement

("Agreement") is entered into as of this 23rd day of January, 2001 (the
"Effective Date"), by and between Paul Hastings ("Executive") and Axys
Pharmaceuticals, Inc., a Delaware corporation (the "Company").

Whereas

, the Company desires to employ Executive to provide personal services to the
Company, and wishes to provide Executive with certain compensation and benefits
in return for such services; and



Whereas

, Executive wishes to be employed by the Company and provide personal services
to the Company in return for certain compensation and benefits.



Now, Therefore

, in consideration of the mutual promises and covenants contained herein, it is
hereby agreed by and between the parties hereto as follows:



1. Employment By The Company.

1.1

The Company agrees to employ Executive in the position of President and Chief
Executive Officer of the Company. During Executive's employment with the
Company, Executive will devote his best efforts and substantially all of his
business time and attention to the business of the Company.



1.2

Executive shall serve in an executive capacity and shall perform such duties as
are customarily associated with his then current titles, consistent with the
Bylaws of the Company and as required by the Company's Board of Directors (the
"Board").



1.3

The employment relationship between the parties shall also be governed by the
general employment policies and practices of the Company, including those
relating to protection of confidential information and assignment of inventions,
except that when the terms of this Agreement differ from or are in conflict with
the Company's general employment policies or practices, this Agreement shall
control.



1.4

The Company and Executive each acknowledge that either party has the right to
terminate Executive's employment with the Company at any time for any reason
whatsoever, with or without Cause or advance notice. This at-will employment
relationship cannot be changed except in a writing signed by both Executive and
a majority of the Board.



2. Compensation.

2.1 Salary.

Executive shall receive, for services to be rendered under this Agreement, an
annualized base salary ("Base Salary") equal to $400,000. Such Base Salary shall
commence as of the Effective Date, and shall be payable in installments
consistent with the Company's payroll policies. Executive's Base Salary shall be
reviewed at least annually by the Board, and in the Board's sole discretion, may
be increased at any time.



2.2 Termination.

(a) In the event Executive's employment terminates for any reason other than
death, disability, a termination upon a Change of Control, a voluntary
termination not for Good Reason, or a termination for Cause, upon execution of
an effective release in the form attached hereto as Exhibit A: (i) Executive
shall receive twelve (12) monthly payments each equal in amount to one-twelfth
(1/12th) of the sum of (x) the full amount of one year's Target Bonus (at the
level in effect at that time) and (y) his then Base Salary; (ii) additional
Stock Options (as defined below) shall, immediately prior to Executive's
termination of employment, become vested with respect to that number of shares
which would have become vested had Executive remained in continuous service with
the Company for an additional twelve (12) months following the date of
Executive's termination of employment; and (iii) for a period of twelve (12)
months (or until comparable benefits coverage becomes available to Executive, if
sooner), the Company shall pay the costs associated with the continuation of
Executive's medical, dental, and vision benefits under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended ("COBRA") as in effect immediately
prior to Executive's termination of employment.

(b)

For purposes of this Agreement, "Good Reason" means that any of the following
are undertaken without Executive's express written consent: (i) the assignment
to Executive of any duties or responsibilities which result in any diminution or
adverse change of Executive's position, status or circumstances of employment;
(ii) a reduction by the Company in Executive's Base Salary; (iii) the taking of
any action by the Company which would adversely affect Executive's participation
in, or reduce Executive's benefits under, the Company's benefit plans (including
equity benefits) as of the time this Agreement is executed, except to the extent
the benefits of all other executive officers of the Company are similarly
reduced; (iv) a relocation of Executive's principal office to a location more
than forty (40) miles from 180 Kimball Way, South San Francisco, California,
except for required travel by Executive on the Company's business; (v) any
breach by the Company of any material provision of this Agreement; or (vi) any
failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company. For purposes of this Agreement, "Cause"
means: (V) an intentional action or intentional failure to act by Executive
which was performed in bad faith and to the material detriment of the Company;
(W) Executive intentionally refuses or intentionally fails to act in accordance
with any lawful and proper direction or order of the Board; (X) Executive
willfully and habitually neglects the duties of employment; (Y) Executive
violates Section 4 or Section 5 of this Agreement or (Z) Executive is convicted
of a felony crime involving moral turpitude; provided, however, that in the
event that any of the foregoing events under clauses (V), (W), (X) or (Y) above
is capable of being cured, the Company shall provide written notice to Executive
describing the nature of such event and Executive shall thereafter have ten (10)
business days to cure such event.



(c)

In the event of Executive's termination upon a Change of Control, upon execution
of an effective release in the form attached hereto as Exhibit A: (i) Executive
shall, within seven (7) days of such termination, one lump sum payment
equivalent to eighteen (18) months of his then Base Salary, plus a pro rata
share of his Target Bonus for the calendar year in which such termination
occurs, plus the amount of eighteen months of his Target Bonus, minus standard
withholdings and deductions; (ii) all of Executive's outstanding Stock Options
shall become fully vested and exercisable immediately upon the occurrence of
such termination; and (iii) for a period of eighteen (18) months (or until
comparable benefits coverage becomes available to Executive, if sooner), the
Company shall pay the costs associated with the continuation of Executive's
medical dental, and vision benefits under COBRA as in effect immediately prior
to Executive's termination of employment. For purposes of this paragraph, both
Executive's "Base Salary" and "Target Bonus" shall be the greater of those
amounts in effect either immediately prior to the Change of Control or the
termination of Executive's employment.



(d)

A termination upon a Change of Control shall be deemed to occur for purposes of
this Agreement in the event of a Change of Control (as defined below) upon which
or within thirteen (13) months following the consummation of which: Executive
does not continue to render services as President and Chief Executive Officer of
the Company (or any successor or surviving corporation) or Executive terminates
employment with the Company (or a successor or surviving corporation) for Good
Reason. For purposes of this Agreement, a Change of Control means (i) any sale,
merger, consolidation, tender offer or similar acquisition of shares, or other
transaction or series of related transactions (each a "Transaction") as a result
of which at least a majority of the voting power of the Company is not held,
directly or indirectly, by the persons or entities who held the Company's
securities with voting power before such Transaction (provided, however, that
any person who acquired voting securities of the Company in contemplation of the
Transaction and who immediately after such Transaction possesses direct or
indirect ownership of at least ten percent (10%) of the securities of the
Company or the surviving entity (or if the Company or the surviving entity is a
controlled affiliate of another entity, then of such controlling entity) shall
not be included in the group of those persons or entities who held the Company's
securities with voting power before such Transaction); (ii) a sale or other
disposition of all or a substantial part of the Company's assets, whether in one
transaction or a series of related transactions; or (iii) individuals who on the
date hereof constitute the Board and any new director (other than a director
designated by a person or entity who has entered into an agreement to effect a
transaction described in clause (i) or (ii) above) whose nomination and/or
election to the Board was approved by a vote of at least a majority of the
directors then still in office who either were directors on the date hereof or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board.



2.3

Golden Parachute Taxes. Notwithstanding anything contained in this Agreement to
the contrary, to the extent that payments and benefits provided under this
Agreement to Executive and benefits provided to, or for the benefit of,
Executive under any other Company plan or agreement (such payments or benefits
are collectively referred to as the "Payments") would be subject to the excise
tax (the "Excise Tax") imposed under Section 4999 of the Internal Revenue Code
of 1986, as amended (the "Code"), the Payments shall be reduced (but not below
zero) to the extent necessary so that no Payment to be made or benefit to be
provided to the Executive shall be subject to the Excise Tax, but only if, by
reason of such reduction, the net after-tax benefit received by Executive shall
exceed the net after-tax benefit received by him if no such reduction was made.
For purposes of this Section 2.3, "net after-tax benefit" shall mean (a) the
Payments which Executive receives or is then entitled to receive from the
Company that would constitute "parachute payments" within the meaning of Section
280G of the Code, less (b) the amount of all federal, state and local income
taxes payable with respect to the foregoing calculated at the maximum marginal
income tax rate for each year in which the foregoing shall be paid Executive
(based on the rate in effect for such year as set forth in the Code as in effect
at the time of the first payment of the foregoing), less (c) the amount of
excise taxes imposed with respect to the payments and benefits described in (a)
above by Section 4999 of the Code. The foregoing determination will be made by
the a nationally recognized accounting firm (the "Accounting Firm") selected by
the Company (which may be, but will not be required to be, the Company's
independent auditors). The Company will direct the Accounting Firm to submit its
determination and detailed supporting calculations to both the Executive and the
Company within fifteen (15) days after his date of termination of employment. If
the Accounting Firm determines that such reduction is required by this Section
2.3, the Executive, in his sole and absolute discretion, may determine which
Payments shall be reduced to the extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code, and the
Company shall pay such reduced amount to him. The fees and expenses of the
Accounting Firm for its services in connection with the determinations and
calculations contemplated by this Section 2.3 will be borne by the Company.



2.4 Annual Bonus.

Executive will be eligible for an annual bonus up to fifty percent (50%) of
Executive's then current Base Salary upon achievement of reasonable goals
specified by the Board (the "Target Bonus"). Such goals shall be set forth in
writing by the Board prior to the close of the first quarter of each fiscal year
of the Company, with fifty percent (50%) of such goals to be dependent on
Executive's individual performance and fifty percent (50%) of such goals to be
dependent on the Company's performance.



2.5 Employee Loan.

On the Effective Date, the Company agrees to loan Executive $300,000 pursuant to
the terms of the form of promissory note attached hereto as Exhibit B (the
"Note"). The Note is full-recourse, secured by any shares of the Company's
common stock acquired by Executive upon the exercise of any Stock Options, bears
interest at the rate of 5.61% per annum and is payable in full on the earlier of
(a) thirty (30) days following Executive's termination of employment (other than
Executive's termination of employment for Good Reason or Executive's termination
of employment without Cause or due to death or disability) or (b) January 2,
2004. Provided that Executive continues to render services to the Company
through each such date, the Company will forgive one thirty-sixth (1/36th) of
the principal amount of the Note and any accrued interest thereon on the first
day of each calendar month following the Effective Date, such that (provided
Executive has not ceased to render services to the Company as of each such date)
the Note shall be forgiven in its entirety on January 1, 2004. In the event
Executive is terminated without Cause or due to death or disability or that
Executive terminates his employment for Good Reason, the Company will
concurrently therewith forgive all remaining principal and interest due under
the Note.



2.6 Medical and Dental Coverage.

The Company shall provide Executive with the medical and dental coverage which
is no less favorable than that provided to any other executive of the Company.



2.7 Standard Company Benefits.

Executive shall be entitled to all other rights and benefits for which he is
eligible under the terms and conditions of such benefits which may be in effect
from time to time and provided by the Company to its employees generally and/or
to its management and executive employees in particular.



2.8 Expenses.

Executive shall be entitled to receive prompt reimbursement of all reasonable
expenses incurred by Executive in performing Company services. Executive agrees
to furnish the Company reasonably adequate records and other documentary
evidence of such expenses for which Executive seeks reimbursement. Such expenses
shall be accounted for under the policies and procedures established by the
Company.



2.9 Vacation and Sick Leave.

Executive shall be entitled to vacation and to sick leave in accordance with
policies as periodically established by the Company for Company officers. In
addition, Executive shall be entitled, without loss of pay, to be absent
voluntarily from the performance of employment duties for such periods of time
and for such valid and legitimate reasons as the Board in its discretion may
determine.



2.10 Stock Options.

Executive shall be granted options to purchase 500,000 shares of the Company's
common stock (the "Time Vesting Options") at an exercise price equal to the fair
market value of the Company's common stock as of the date of grant of such
options. Provided Executive remains in continuous service with the Company as of
the applicable vesting dates, twelve and one half percent (12-1/2%) of the Time
Vesting Options shall vest upon the six (6) month anniversary of the Effective
Date and the remaining Time Vesting Options shall vest at the rate of 1/42nd of
such remaining options per month, such that one hundred percent (100%) of the
Time Vesting Options shall be vested on the fourth (4th) anniversary of the
Effective Date. The Time Vesting Options shall be treated as incentive stock
options within the meaning of Section 422 of the Code to the maximum extent
possible and shall become exercisable as they become vested, and the remaining
portion of the Time Vesting Options shall become exercisable upon the date of
grant of such options. The vested portion of all Stock Options which are not
incentive stock options shall be transferable to family members to the maximum
extent permitted by the Securities Act of 1933, as amended. Other terms and
conditions of the Time Vesting Options shall be consistent with the terms of the
Company's compensatory stock plan under which they are granted and as mutually
agreed to by the Company and Executive. In addition to the Time Vesting Options,
effective as of the Effective Date, Executive shall be granted non-statutory
stock options to purchase 100,000 shares of the Company's common stock (the
"Performance Vesting Options") at an exercise price equal to the fair market
value of the Company's common stock as of the Effective Date. Provided Executive
remains in continuous service with the Company through the seventh (7th)
anniversary of the Effective Date, the Performance Vesting Options shall become
vested and exercisable in their entirety as of the seventh (7th) anniversary of
the Effective Date; provided however, that upon the determination by the Board
of Directors that Executive has met by Executive's performance during 2001 at
least seventy-five percent (75%) of certain performance goals to be established
jointly by Executive and the Board and/or the Compensation Committee of the
Board during the first quarter of calendar year 2001, the Performance Vesting
Options shall vest and become exercisable pursuant to the schedule described
above with respect to the Time Vesting Options as if governed by such schedule
as of their date of grant. Other terms and conditions of the Performance Vesting
Options shall be consistent with the terms of the Company's compensatory stock
plan under which they are granted and as mutually agreed to by the Company and
Executive. The Time Vesting Options and Performance Vesting Options, together
with any additional options to purchase shares of the Company's common stock
that Executive may be granted from time to time are referred to herein
collectively as the "Stock Options." The Stock Options shall be granted by the
Board or authorized committee of the Board, and shall be granted pursuant to,
and except as provided herein shall be governed by, the terms of the Company's
stock option plans and customary forms of stock option agreement as amended from
time to time.



3. Confidential Information Obligations.

3.1 Agreement.

Executive agrees to execute and abide by Executive's Employment, Confidential
Information and Invention Assignment Agreement ("Confidentiality Agreement"),



3.2 Remedies.

Executive's duties under the Confidentiality Agreement shall survive termination
of his employment with the Company. Executive acknowledges that a remedy at law
for any breach or threatened breach by him of the provisions of the
Confidentiality Agreement would be inadequate, and he therefore agrees that the
Company shall be entitled to injunctive relief in case of any such breach or
threatened breach.



4. Outside Activities.

4.1

Except with the prior written consent of the Board, Executive will not during
the term of this Agreement undertake or engage in any other employment,
occupation or business enterprise, other than ones in which Executive is a
passive investor. Executive may engage in civic and not-for-profit activities
and may, upon notice to the Board, serve as a member of Boards of Directors of
companies not deemed to be engaged in competition with the Company so long as
such activities do not materially interfere with the performance of his duties
hereunder, and the Company hereby agrees that Executive may serve as a director
of RxMarketplace.com, ViaCell, and LXR without further notice to the Board.



4.2

Except as permitted by Section 4.3, Executive agrees not to acquire, assume, or
participate in (directly or indirectly) any position, investment or interest
known by him to be adverse or antagonistic to the Company, its business, or its
prospects, financial or otherwise.



4.3

During the term of his employment by the Company, except on behalf of the
Company, Executive will not have any direct or indirect business connection or
interest, in any capacity whatsoever, with any other person or entity known by
him to compete directly with the Company, throughout the world, in any line of
business engaged in (or planned to be engaged in) by the Company. Nothing in
this paragraph shall bar Executive from owning securities of any competitor
corporation as a passive investor, so long as his aggregate direct holdings in
any one such corporation shall not constitute more than 1% of the voting stock
of that corporation.



5. Noninterference.

While employed by the Company, and for one (1) year immediately following the
termination of Executive's employment, Executive agrees not to interfere with
the Company's business by soliciting, attempting to solicit, inducing, or
otherwise causing any employee of the Company to terminate his or her employment
in order to become an employee, consultant, or independent contractor to or for
any competitor of the Company. Executive agrees that this restriction is
reasonably necessary to protect the Company's legitimate business interest in
its substantial relationships with employees, consultants, and independent
contractors and its valuable confidential business information.



6. General Provisions.

6.1 Notices.

Any notices provided hereunder must be in writing and shall be deemed effective
upon the earlier of (i) personal delivery (including delivery by fax or
overnight courier) or (ii) the third day after mailing by first-class mail, to
the Company at its primary office location and to Executive at his address as
then listed in the Company's payroll records.



6.2 Severability.

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal, or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality, or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed and construed in such
jurisdiction so as to render it enforceable under applicable law insofar as
possible consistent with the intent of the parties.



6.3 Waiver.

If either party should waive any breach of any provisions of this Agreement,
that party shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.



6.4 Complete Agreement.

This Agreement and its Exhibits constitute the entire agreement between
Executive and the Company and it is the complete, final, and exclusive
embodiment of their agreement with regard to this subject matter and supersedes
all prior letter agreements and understandings between the parties. It is
entered into without reliance on any promise or representation other than those
expressly contained herein, and it cannot be modified or amended except in a
writing signed by both the Executive and at least one member of the Compensation
Committee of the Board.



6.5 Counterparts.

This Agreement may be executed in separate counterparts, any one of which need
not contain signatures of more than one party, but all of which taken together
will constitute one and the same Agreement.



6.6 Headings.

The headings of the sections hereof are inserted for convenience only and shall
not be deemed to constitute a part hereof nor to affect the meaning thereof.



6.7 Successors and Assigns.

This Agreement is intended to bind and inure to the benefit of and be
enforceable by Executive and the Company, and their respective successors,
assigns, heirs, executors and administrators, except that Executive may not
assign any duties hereunder and may not assign any rights hereunder without the
written consent of the Company, which shall not be withheld unreasonably.



6.8 Choice of Law.

All questions concerning the construction, validity and interpretation of this
Agreement will be governed by the law of the State of California, without regard
to such state's conflict-of- laws rules.



6.9 Non-Publication.

The parties mutually agree not to disclose publicly the terms of this Agreement
except to the extent that disclosure is mandated by applicable law or such
disclosure is to the parties' respective attorneys, accountants other advisors,
and immediate family.



6.10 Agreement Controls.

In the event of a conflict between the text of the Agreement and any summary,
description or other information regarding the Agreement, the text of the
Agreement shall control.



6.11 Attorneys' Fees.

If either party hereto brings any action to enforce his or its rights hereunder,
each party in any such action shall be responsible for his or its costs and
attorneys fees incurred in connection with such action.



6.12 Tax Withholding.

All payments made pursuant to this Agreement shall be subject to all applicable
federal, state and local income and employment tax withholding.



6.13 Arbitration.

To ensure rapid and economical resolution of any and all disputes which may
arise under this Agreement, the Company and Executive each agree that any and
all disputes or controversies, whether of law or fact of any nature whatsoever
(including, but not limited to, all state and federal statutory and common law
discrimination claims), with the sole exception of those disputes which may
arise from Executive's Confidentiality Agreement, arising from or regarding the
interpretation, performance, enforcement or breach of this Agreement, or any
other disputes or claims arising from or related to Executive's employment or
the termination of his employment, shall be resolved by final and binding
confidential arbitration conducted by Judicial Arbitration and Mediation
Services Inc. ("JAMS") under the then existing JAMS Rules of Practice and
Procedure; provided that the arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written arbitration
decision including the arbitrator's essential findings and conclusions and a
statement of the award. The Company shall pay all of Executives' JAMS
arbitration fees. In addition to any other relief, the arbitrator may award to
the prevailing party recovery of its attorneys' fees and costs. Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.



6.14 Right to Work.

As required by law, this offer of employment is subject to satisfactory proof of
Executive's right to work in the United States.



6.15 No Duty to Seek Employment.

Executive and the Company acknowledge and agree that nothing contained in the
Agreement shall be construed as requiring Executive to seek or accept
alternative or replacement employment in the event of his termination of
employment by the Company for any reason, and no payment or benefit payable
hereunder shall be conditioned on Executive's seeking or accepting such
alternative or replacement employment.



[Remainder of this page intentionally left blank]

In Witness Whereof

, the parties have executed this Agreement on the day and year first above
written.



Axys Pharmaceuticals, Inc.

 

 

By: /s/ Douglas Altschuler

Name: Douglas Altschuler

Title: V.P./General Counselor

 

 

Accepted and agreed this
23rd day of January, 2001

 

/s/ Paul J. Hastings

Paul Hastings



--------------------------------------------------------------------------------



Exhibit A

RELEASE

Certain capitalized terms used in this Release are defined in the Employment
Agreement entered into as of _____________, 2000 between Axys Pharmaceuticals,
Inc. and me which I have reviewed.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor." I hereby expressly waive and relinquish all rights
and benefits under that section and any law of any jurisdiction of similar
effect with respect to my release of any claims I may have against the Company.

Except as otherwise set forth in this Release, I hereby release, acquit and
forever discharge the Company, its parents and subsidiaries, and their officers,
directors, agents, servants, employees, shareholders, successors, assigns and
affiliates, of and from any and all claims, liabilities, demands, causes of
action, costs, expenses, attorneys fees, damages, indemnities and obligations of
every kind and nature, in law, equity, or otherwise, known and unknown,
suspected and unsuspected, disclosed and undisclosed, arising out of or in any
way related to claims and demands directly or indirectly arising out of my
employment with the Company or the termination of that employment, including but
not limited to, claims of intentional and negligent infliction of emotional
distress, any and all tort claims for personal injury, claims or demands related
to salary, bonuses, commissions, or any other ownership interests in the
Company, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of disputed compensation; claims pursuant to any federal,
state or local law or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Age Discrimination in
Employment Act of 1967, as amended ("ADEA"); the federal Employee Retirement
Income Security Act of 1974, as amended; the federal Americans with Disabilities
Act of 1990; the California Fair Employment and Housing Act, as amended; tort
law; contract law; statutory law; common law; wrongful discharge;
discrimination; fraud; defamation; and breach of the implied covenant of good
faith and fair dealing; provided, however, that nothing in this paragraph shall
be construed in any way to release the Company from its obligation to indemnify
me from any third party action brought against me based on my employment with
the Company, pursuant to the Company's by-laws, any applicable agreement or
applicable law, or to reduce or eliminate any coverage I may have under the
Company's director and officer liability policy, if any.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under ADEA. I also acknowledge that the consideration given
under the Agreement for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (A) my waiver and release do not apply to any rights or claims that may
arise on or after the date I execute this Release; (B) I should consult with an
attorney prior to executing this Release; (C) I have twenty-one (21) days to
consider this Release (although I may choose to voluntarily execute this Release
earlier); (D) I have seven (7) days following the execution of this Release to
revoke this Release; and (E) this Release shall not be effective until the date
upon which the revocation period has expired, which shall be the eighth day
after this Release is executed by me.

Paul Hastings

Date:____________________



--------------------------------------------------------------------------------

